DETAILED ACTION
Disposition of Claims
Claims 1-7 and 9-11 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20220024989A1, Published 01/27/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
An examination of this application reveals that there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 08/19/2021, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.


Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/484,277, filed on 02/07/2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  claim 6 utilizes one letter symbols to represent amino acids (e.g. “R with H”) while claim 7 utilizes whole word designations for the amino acids.  It is requested for consistency that the amino acid designations be consistent throughout the claim set and to use one or the other or to use the whole word followed by the symbol (e.g. arginine (R) with histidine (H)).  
.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 provide that the protein or nucleotide sequence shares at least 80% or greater sequence identity to SEQ ID NO:1 or SEQ ID NOs: 5-7.  However, from the wording of the claim, it is unclear that the at least R532 and/or E1050 mutation is retained in these nucleotide sequences.  Further, with the nucleotide sequences of SEQ ID Nos: 5-7, as the genetic code allows for multiple codons to encode the same amino acid, some mutants of SEQ ID NOs:5-7 may still read for R532 and/or E1050 mutations, and likewise some mutants may revert these sequences back to the wild-type coding sequences.  It is suggested that the claims be amended to clearly recite that the at least R532 and/or E1050 mutation(s) is/are retained with respect to the variants claimed.
For at least these reasons, claims 3 and 11 are rejected on the grounds of being indefinite.  


Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 4 depends upon claim 1, and claim 1 requires that the sequence of “SEQ ID NO:1” be encoded by the polynucleotide with a mutation at amino acids 532 and/or 1050.  As claim 1 is drawn, the only mutations to SEQ ID NO:1 occur at residues 532 and/or 1050.  Adding the limitation of “or any variant thereof” to instant claim 4 constitutes a broadening of the limitations upon which claim 4 depends as it does not limit the “any variant thereof” to only be variants of the amino acid positions at aa532 and aa1050, thus allowing mutations elsewhere in the sequence of SEQ ID NO:1.  Claim 10 is rejected for similar reasoning, as though it deals with the polynucleotide sequence, the additional limitation of “or any variant thereof” opens the claim up to additional, unrecited mutations outside those codons which would encode residues 532 and/or 1050.  One suggestion for overcoming this rejection is to amend claim 4 (and similarly, claim 10) to read:
“The polynucleotide of claim 1, wherein the recombinant polypeptide comprises the amino acid set forth in SEQ ID NO: 2, SEQ ID NO:3, or SEQ ID NO:4.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 2, 3, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As claim 3 depends upon claim 1, and claim 1 requires that the sequence of “SEQ ID NO:1” be encoded by the polynucleotide with a mutation at amino acids R532 and/or E1050.  As claim 1 is drawn, the only mutations to SEQ ID NO:1 occur at residues 532 and/or 1050.  Adding the limitation of “wherein the variant is at least 80%, 85%, 90%, or 95% identical to the amino acid sequence set forth in SEQ ID NO: 1” to instant claim 3 constitutes a broadening of the limitations upon which claim 3 depends as SEQ ID NO:1 is 2474 amino acids in length, thus allowing additional mutations elsewhere in the sequence of SEQ ID NO:1 to allow for the percent identity claimed (e.g. if a sequence comprises at least 80% identity to SEQ ID NO: 1, that would mean that there are 2474-1979-2 = 493 additional mutations that can be present in addition to the mutations at aa532 and/or 1050.)  Claim 11 is rejected for similar reasoning, as though it deals with the polynucleotide sequence, the additional limitation of the percent identity opens the claim up to additional, unrecited mutations outside those codons which would encode residues 532 and/or 1050.  Claim 2 is also rejected for similar reasoning, as if one aligns SEQ ID NO:1 with at least one known LR2006 OPY1 genomic sequence (DQ443544; Tsetsarkin K, Higgs S.  Chikungunya virus strain LR2006_OPY1, complete genome. GenBank: DQ443544.2. Dep. 10/24/2006.), the resulting percent identity is 95.07% (see attached NCBI BLAST results.)   One suggestion for overcoming this rejection is to amend claim 1 to recite a broader percent identity, and to narrow down the sequence in further, dependent claims.  It is also suggested to make it clear in dependent claims that the at least R532 and/or E1050 mutation is retained.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a polynucleotide encoding a recombinant polypeptide comprising the amino acid sequence set out in SEQ ID NO: 1, or a variant thereof, comprising one or more mutations selected from the group consisting of: (a) a mutation at a position equivalent to amino acid position 532 of SEQ ID NO: 1, and (b) a mutation at a position equivalent to amino acid position 1050 of SEQ ID NO: 1.  
Further limitations on the polynucleotide of claim 1 are wherein the amino acid sequence set out in SEQ ID NO: 1 is derived from a Chikungunya virus strain LR2006 OPY1 (claim 2); wherein the variant is at least 80%, 85%, 90%, or 95% identical to the amino acid sequence set forth in SEQ ID NO: 1 (claim 3); wherein the recombinant polypeptide comprises an amino acid sequence set forth in  SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, or any variant thereof (claim 4); wherein the mutation comprises a missense mutation and/or an amino acid substitution (claim 5); wherein the mutation at position 532 comprises a substitution of arginine (R) with histidine(H) (claim 6); wherein the mutation at position 1050 comprises a substitution of glutamic acid(E) with valine(V) (claim 7); wherein the polynucleotide is DNA or RNA (claim 9); wherein the polynucleotide comprises the nucleotide sequence set forth in SEQ ID NO: 5, SEQ ID NO:6 , or SEQ ID NO: 7 (claim 10); and wherein the variant is at least 80%, 85%, 90%, or 95% identical to the nucleotide sequence set forth in SEQ ID NO: 5, SEQ ID NO:6 or SEQ ID NO: 7 (claim 11).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,130,786. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to recombinant polypeptides which comprise at least 80% sequence identity to SEQ ID NO:1 and comprise a substitution of R532 and E1050.  Both sets of claims are drawn to the substitutions being R532H and E1050V, both are drawn to the polypeptide being derived from the Chikungunya virus strain LR2006 OPY1, both are drawn to identical sequences of SEQ ID NOs:2-4, and both sets of claims are drawn to the polypeptide being within a viral particle.  The main difference is that the instant claims do not have a specific method of using the polypeptide, nucleic acid encoding said peptide, or a viral particle comprising said peptide, especially using said peptide in methods to stimulate a therapeutic immune response in a host.  However, such methods are common methods of using peptides in the art and would be obvious to a skilled artisan.  Further, while the ‘786 claims are only drawn to SEQ ID NO:1 having the R532H and/or E1050V substitutions, and the instant claims provide for any amino acid substitution at this position, the ‘786 claims are an obvious species of the instant claims as these specific substitutions are present in further, dependent claims.  For at least these reasons, the instant claims and the ‘786 claims are not patentably distinct.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648